IN THE MATTER OF THE PETITION                              In the
FOR REINSTATEMENT OF
BRUCE DAVID BLUM                                        * Court of Appeals
TO THE BAR OF MARYLAND
                                                           of Maryland

                                                        * Misc. Docket AG No. 34

                                                           September Term, 2016

                                        ORDER

          The Court having considered the Petition for Reinstatement to the Maryland Bar filed

by Petitioner, Bruce David Blum, and the response of Bar Counsel filed in the above entitled

case, it is this 28th day of October, 2016



          ORDERED, by the Court of Appeals of Maryland, a majority of the Court concurring,

that the Petition for Reinstatement of Bruce David Blum be, and it is hereby, granted, and it is

further



          ORDERED, that Petitioner, upon taking in open court and subscribing to the oath of

attorneys required by MD Code (2004), Business Occupations and Professions Article Sec.

10-212, be reinstated as a member of the Bar of Maryland, and it is further



          ORDERED that the Clerk of the Court shall replace the name of Bruce David Blum

upon the register of attorneys entitled to practice in this Court and certify that fact to the

Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in this State.



                                                         /s/ Mary Ellen Barbera
                                                        Chief Judge